Citation Nr: 0304739	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-24 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a headache disorder, 
claimed as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 to October 
1992 and from October 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for headaches on the basis that the 
veteran's headaches were a pre-existing condition that was 
not aggravated during service.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran has a current diagnosis of chronic headache 
disorder that is reasonably shown to be related to her 
service connected major depressive disorder.


CONCLUSION OF LAW

A chronic headache disorder is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her a VA examination 
addressing her claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The Board is aware that the VA's duty to notify has not been 
fully satisfied in this instance.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, as the decision of the Board 
represents a full grant of the benefit sought by the veteran, 
this error is considered harmless and a remand or further 
development by the Board is not necessary at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Factual Background

Service medical records indicate that the veteran complained 
of headaches in April 1995.  The veteran was treated at an 
occupational health center from September to December 1995.  
A December 1995 report noted that the veteran's headaches 
could be due to an unstable cervical disc.  Service medical 
records are otherwise silent for complaints or symptoms 
relating to headaches.

A March 1997 VA post-traumatic stress disorder examination 
report diagnosed the veteran with a major depressive 
disorder.  He indicated that her depression was a result of 
the sexual harassment and emotional abuse she had suffered in 
the military.  A May 1997 rating decision granted service 
connection for a major depressive disorder.

A January 1998 VA examination report noted that the veteran 
reported having headaches as a child.  She stated that they 
became more severe as a teenager and then much more severe, 
as well as more frequent, while she was in the military.  The 
veteran indicated that her headaches have been almost 
constant since 1994.  The examiner diagnosed the veteran with 
common migraine headaches and depression.  He stated that her 
headaches were common migraine headaches.  He also indicated 
that it was "likely that her depression [was] also 
contributing to the severity and frequency of her 
headaches."

A March 1999 VA treatment note reported that the veteran had 
a long history of headaches since childhood.  The veteran 
reported that the headaches became worse while in the 
military.  The physician noted that the veteran had 
exacerbations of chronic headaches that were consistent with 
acute migraines.

A January 2003 VA examination report noted that the examiner 
reviewed the claims file and found it consistent with the 
veteran's reported history.  The examiner stated that the 
veteran was service connected for sexual trauma.  The veteran 
indicated that, prior to 1992, she suffered only occasional 
headaches that accompanied acute illnesses.  After 1994 her 
headaches became more severe and incapacitating.  The 
examiner noted that, at first, it was thought that her 
headaches were secondary to her diagnosis of TMJ syndrome 
because her jaw tended to lock during headaches.  Another 
theory was that the veteran's headaches were familial 
headaches that would disappear by age 29, which was not the 
case.  The examiner noted that the veteran had been diagnosed 
with fibromyalgia syndrome in 1999. The examiner stated that 
the veteran suffered from chronic headache disorder 
compatible with complex migraine.  He went on to indicate 
that it was "at least as likely as not that this headache 
disorder is part of the fibromyalgia syndrome and 
significantly aggravated by or caused by the veteran's sexual 
trauma."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service 
connected condition is proximately due to or the result of a 
service connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for a chronic headache disorder with complex 
migraine, as secondary to the veteran's service connected 
major depressive disorder.  The reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a 
chronic headache disorder with complex migraine.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The January 
1998 VA examiner stated that it was "likely that her 
depression [was] also contributing to the severity and 
frequency of her headaches."  In addition, the January 2003 
VA examiner stated that it was "at least as likely as not 
that this headache disorder is part of the fibromyalgia 
syndrome and significantly aggravated by or caused by the 
veteran's sexual trauma."  The Board notes that the veteran 
is not, as the January 2003 VA examiner noted, service 
connected for sexual trauma.  She is, however, service 
connected for a major depressive disorder which was found to 
be caused in part by sexual harassment and emotional abuse, 
which the veteran suffered during service.  It is assumed 
that this is the traumatizing experience referred to by the 
examiner.  The Board finds that these two VA examination 
reports indicate that it is at least as likely as not that an 
identifiable component of her headache disorder is secondary 
to her major depressive disorder, and the inservice 
circumstances characterized as giving rise to the onset of 
such a disorder.  Accordingly, service connection for a 
chronic headache disorder with complex migraine, as secondary 
to a major depressive disorder, is granted.


ORDER

Entitlement to service connection for a chronic headache 
disorder with complex migraine, as secondary to a major 
depressive disorder, is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

